Title: To George Washington from Edmund Pendleton, 11 September 1793
From: Pendleton, Edmund
To: Washington, George


            
              Sir
              Caroline County Virga Sepr 11. 1793
            
            I am Hond with the Commands of a very respectable body of Citizens, my County men, to
              transmit to Yr Excellency the inclosed Copy of certain Resolutions which they
              yesterday judged it wise & necessary to enter into, declaratory of their
              Sentiments on certain Political Subjects.
            I can truly say that the Numbers, their information as to the Subjects discussed, but
              above all their pure Patriotism, untainted by the baneful influence of Attachment to
              Party, rendered the meeting very respectable. Their resolutions must speak for
              themselves, And I can only say that if they shall contribute in any degree towards the
              Smothering the seeds of dissention in Embrio, and preserving the peace & happiness
              of America, our wishes will be gratified.
            The meeting judged that this mode of transmitting the genuine Effusions of their
              sincere respect for, confidence in, & lasting gratitude to you, Sir, would be at
              least as acceptable, as if accompanied by a formal address; and for that reason only,
              forbore to give you that trouble. I have the Honr to be with sentiments of the most
              profound respect & Esteem Your Excellys mo. humble & Obt Servt
            
              Edmd Pendleton
            
          